Action for a judgment (1) declaring plaintiff’s real property, located in the village of Crotonon-Hudson, Town of Cortlandt, Westchester County, to be exempt from tax by said village and town, and (2) canceling the assessments and taxes thereon by the village for the years 1950-1951 and 1951-1952, and by the town for the years 1950 and 1951. It is conceded that plaintiff is a nonprofit, educational corporation, chartered by the Board of Regents of the State of New York to conduct a nursery school; that it uses its property exclusively for its corporate purposes, and that no individual has ever received or is entitled to receive any pecuniary benefit from the plaintiff, other than reasonable compensation for services rendered. At the time of the trial there were fifty-three children in attendance, between the ages of two and five years. After trial, Special Term dismissed the complaint. The appeal is from the judgment entered thereon. Judgment reversed on the law, with costs, and judgment directed for plaintiff, as prayed for in the complaint. Findings of fact inconsistent herewith are reversed and new findings will be made. Nursery schools are recognized as educational institutions in this State. (Education Law, § 1712.) Under the conceded facts herein, the property in question is entitled to exemption from taxation. (Tax Law, § 4, subd. 6.) Adel, Acting P. J., Wenzel, MacCrate, Schmidt and Murphy, JJ., concur. Settle order on notice.